DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-30 are filed on 04/08/21 and are presented for examination.

Information Disclosure Statement’s
3.	The information disclosure statement(s) submitted on 11/08/21 have being considered by the examiner and made of record in the application file. 

Drawing
4.       The drawings filed on 04/08/21 are accepted by the examiner.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-30 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
7.	Claim 1, in part, recites, “the first PDCCH indicating at least one dynamic control resource set (CORESET)” and “a second PDCCH within the dynamic CORSET is received” in lines 2-4 and in line 5 respectively.  The limitation above is not clear what is the scope of protection sought with “the dynamic CORSET” since the first limitation (i.e., the first PDCCH indicating at least one dynamic control resource set (CORESET)) refers to at least one dynamic CORSET. That is to say that, it is not clear in which one of the at least one dynamic CORSET the second PDCCH is received.
8.	Claims 15 & 29-30 are also rejected for the same reason as set forth above for claim 1.
9.	Claims 2-14 & 16-28 are rejected for the same reasons as stated above by virtue of their dependency on a rejected based claim.
For the purpose of examination, examiner will interpret the claims as best understood.



Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


11.	Claims 1-2, 15-16 & 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (hereinafter referred as Yu) U.S. Patent Application Publication # 2020/0052844 A1.
Regarding claims 1 & 29: Yu discloses an apparatus for wireless communication by a user equipment (UE) (See FIG. 2 & Para. 0024; a user equipment (UE) 211)/a method, comprising:
a memory (See FIG. 2 & Para. 0024; a user equipment (UE) 211 includes a memory 212); and at least one processor (See FIG. 2 & Para. 0024; a user equipment (UE) 211 includes a  processor 213) coupled to the memory, the memory and the at least one processor being configured to: 
receive a first physical downlink control channel (PDCCH) in a control channel monitoring occasion, the first PDCCH indicating at least one dynamic control resource set (CORESET) (See FIG. 6 & Para. 0035; receive a DCI/configuration information over a PDCCH that schedules a PDSCH to be received on a BWP of a serving cell by the UE after an offset. The configuration information includes at least a CORESET-ID); and
 receive a second PDCCH within the dynamic CORESET, wherein the second PDCCH is received in accordance with at least one quasi-co-located (QCL) assumption for the at least one dynamic CORESET (See FIG. 6 & Para. 0035; the first PDCCH in step 602 indicates another CORSET (second PDCCH) based on QCL assumption in step 604).
Regarding claims 15 & 30: Yu discloses an apparatus for wireless communication by a network entity (See FIG. 2 & Para. 0023; a base station 201), comprising: 
a memory (See FIG. 2 & Para. 0023; a base station 201 includes a memory 202); and at least one processor (See FIG. 2 & Para. 0023; a base station 201 includes a processor 203) coupled to the memory, the memory and the at least one processor being configured to: 
send, to a user equipment (UE), a first physical downlink control channel (PDCCH) in a control channel monitoring occasion, the first PDCCH indicating at least one dynamic control resource set (CORESET) (See FIG. 6 & Para. 0035; sending a DCI/configuration information over a PDCCH that schedules a PDSCH to be received on a BWP of a serving cell by the UE after an offset. The configuration information includes at least a CORESET-ID); and 
send, to the UE, at least a second PDCCH on the at least one dynamic CORESET, in accordance with at least one quasi-co-located (QCL) assumption determined for the at least one dynamic CORESET (See FIG. 6 & Para. 0035; the first PDCCH in step 602 indicates another CORSET (second PDCCH) based on QCL assumption in step 604).
Regarding claims 2 & 16: Yu discloses an apparatus for wireless communication by a user equipment (UE)/a method, wherein the dynamic CORESET is nested within resources for a physical downlink shared channel (PDSCH) (See FIG. 5 & Para. 0033).


Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


13.	Claims 3, 10-11, 17 & 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, in view of Intel Corporation et al. (hereinafter referred as intel) NPL Document, “Remaining issues on beam management” Sweden, August 20th -24th 2018 (as disclosed in the IDS).
Regarding claim 3: Yu discloses all the limitations of the claimed invention with an exception of receiving a list of transmission configuration indicator (TCI) states, each TCI state associated with a QCL assumption; and receiving signaling activating one of the TCI states in the list of the TCI states, wherein the QCL assumption corresponds to the activated the TCI state.
However, Intel from the same field of endeavor discloses receiving a list of transmission configuration indicator (TCI) states, each TCI state associated with a QCL assumption; and receiving signaling activating one of the TCI states in the list of the TCI states, wherein the QCL assumption corresponds to the activated the TCI state (See FIG. 2 & proposal 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include receiving a list of transmission configuration indicator (TCI) states, each TCI state associated with a QCL assumption; and receiving signaling activating one of the TCI states in the list of the TCI states, wherein the QCL assumption corresponds to the activated the TCI state as taught by Intel in the system of Yu, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 10: The combination of Yu and Intel disclose a UE/a method.
Furthermore, Intel discloses a UE/a method, wherein, if the UE is signaled an active transmission configuration (TCI) state with sufficient time to apply for monitoring the dynamic CORESET or the UE is signaled only one TCI state for monitoring the dynamic CORESET, for at least the second PDCCH, the QCL assumption is based on an assumption a demodulation reference signal (DMRS) of the second PDCCH shares a QCL relationship with at least one downlink reference signal configured by active or only one TCI state (See Pages 4-5; table).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein, if the UE is signaled an active transmission configuration (TCI) state with sufficient time to apply for monitoring the dynamic CORESET or the UE is signaled only one TCI state for monitoring the dynamic CORESET, for at least the second PDCCH, the QCL assumption is based on an assumption a demodulation reference signal (DMRS) of the second PDCCH shares a QCL relationship with at least one downlink reference signal configured by active or only one TCI state as taught by Intel in the system of Yu, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 11: The combination of Yu and Intel disclose a UE/a method.
Furthermore, Intel discloses a UE/a method, further comprising receiving signaling indicating that the dynamic CORESET shares one or more configured and activated TCI states with a CORESET in which the first PDCCH was detected (See FIG. 2 & proposal 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include receiving signaling indicating that the dynamic CORESET shares one or more configured and activated TCI states with a CORESET in which the first PDCCH was detected as taught by Intel in the system of Yu, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 17: The combination of Yu and Intel disclose an apparatus for wireless communication by a network entity/a method.
Furthermore, Intel discloses sending the UE a list of transmission configuration (TCI) states, each TCI state associated with a QCL assumption; and sending the UE signaling activating one of the TCI states in the list of the TCI states, wherein the QCL assumption corresponds to the activated TCI state (See FIG. 2 & proposal 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include sending the UE a list of transmission configuration (TCI) states, each TCI state associated with a QCL assumption; and sending the UE signaling activating one of the TCI states in the list of the TCI states, wherein the QCL assumption corresponds to the activated TCI state as taught by Intel in the system of Yu, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 24: The combination of Yu and Intel disclose an apparatus for wireless communication by a network entity/a method.
Furthermore, Intel discloses wherein, if the UE is signaled an active transmission configuration (TCI) state with sufficient time to apply for monitoring the dynamic CORESET or the UE is signaled only one TCI state for monitoring the dynamic CORESET, for at least the second PDCCH, the QCL assumption is based on an assumption a demodulation reference signal (DMRS) of the second PDCCH shares a QCL relationship with at least one downlink reference signal configured by active or only one TCI state (See Pages 4-5; table).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein, if the UE is signaled an active transmission configuration (TCI) state with sufficient time to apply for monitoring the dynamic CORESET or the UE is signaled only one TCI state for monitoring the dynamic CORESET, for at least the second PDCCH, the QCL assumption is based on an assumption a demodulation reference signal (DMRS) of the second PDCCH shares a QCL relationship with at least one downlink reference signal configured by active or only one TCI state as taught by Intel in the system of Yu, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 25: The combination of Yu and Intel disclose an apparatus for wireless communication by a network entity/a method.
Furthermore, Intel discloses wherein, further comprising signaling the UE an indication that the dynamic CORESET shares one or more configured and activated TCI states with a CORESET in which the first PDCCH was detected (See FIG. 2 & proposal 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include signaling the UE an indication that the dynamic CORESET shares one or more configured and activated TCI states with a CORESET in which the first PDCCH was detected as taught by Intel in the system of Yu, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).


Allowable Subject Matter
14.	Claims 4-9, 12-14, 18-23 & 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and a 112 (b) rejection as set forth above.


Conclusion
15.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Zhou et al. 2021/0297959 A1 (Title: Exposure reporting for wireless communications ) (See Abstract, Para. 0028, 0041 & 0137).
	B.	Seo et al. 2020/0045569 A1 (Title: Method for monitoring control signal of terminal in wireless communication system and terminal using the same) (See abstract, Para. 0005-0007 & 0258).
	C.	Huang et al. 2019/0342907 A1 (Title: method and apparatus for downlink control information content processing considering active downlink bandwidth part) (See abstract, 0233, 0448 & claim 1).

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469